 

Exhibit 10 (t)

 

EXECUTIVE SEPARATION AGREEMENT 

and 

GENERAL RELEASE

 

THIS EXECUTIVE SEPARATION AGREEMENT is dated as of December 1, 2017, by and
between Albany International Corp., its subsidiaries and affiliates (hereinafter
collectively referred to as “Albany” or “the Company”) and Diane Loudon
(hereinafter referred to as “Employee”).

 

WITNESSETH

 

WHEREAS, Employee is currently employed by Albany in a key senior management
role; and

 

WHEREAS, Employee has notified Albany of her desire to retire; and

 

WHEREAS, Albany wishes for Employee to remain in its employment through at least
December 31, 2017 in order to assist in an orderly initial transition of her
duties; and

 

WHEREAS, Employee and Albany each believe that it is in their best interests to
set forth their agreement in writing; and

 

WHEREAS, the parties now seek to enter into this Executive Separation Agreement
and General Release (the “Agreement”) with the intent to establish a mutually
acceptable date upon which Employee’s employment shall terminate, to provide
Employee with the certain protections as stated herein and to settle and to
compromise any and all potential disputes that may exist between the parties;
and

 

WHEREAS, each party is entering into this Agreement on a voluntary basis, and
with the intent that is shall supersede all prior agreements between the parties
involving the matters addressed herein.

 

Now, therefore, in consideration of the premises, covenants and conditions set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Albany and Employee hereby agree as
follows:

 

1.             Employee acknowledges that on December 1, 2017 she was given this
Agreement and was afforded 21 days to consider same.

 

2.             Employee was, and hereby is, advised to consult a lawyer before
signing this Agreement and did in fact have the opportunity to obtain the advice
of counsel.

 

3.             Employee may accept this Agreement only by signing, dating and
delivering the Agreement to Albany (in the manner set forth in Paragraph 25) on
or before Albany’s normal close of business on December 22, 2017. Time is of the
essence with regard to this Paragraph 3.

 



Page 1 of 10



 

4.             Employee may revoke this Agreement at any time within seven (7)
days after signing and delivering it to Albany by notifying Albany in writing
(in the manner set forth in Paragraph 25) of Employee’s decision to revoke. Time
is of the essence with regard to this Paragraph 4.

 

5.             Employee’s employment with Albany shall terminate on December 31,
2017 (the “Separation Date”), unless terminated earlier in accordance with
Paragraphs 8 hereof.

 

6.             From the date hereof until the date Employee’s employment with
Albany terminates, Employee shall focus on assisting in the transition of her
duties and responsibilities as directed by her supervisor. Employee further
covenants and agrees to, for a reasonable time thereafter not to exceed
twenty-four months, provide any and all reasonable assistance requested by her
successor, or the Company’s Chief Executive Officer, that relates to her current
job duties, including, without limitation, human resources, operational or
strategic matters, and to respond to any inquiries from Albany regarding
incomplete or unresolved transitional matters. During the remainder of
Employee’s employment with Albany, Albany shall continue to pay Employee at her
current rate of compensation less (i) applicable withholdings for taxes, (ii)
deductions for premiums due from Employee for any health care or life insurance
coverage provided by or through Albany, (iii) 401(k), profit-sharing or other
Albany benefit plan contributions and (iv) any other applicable or agreed upon
withholdings.

 

7.             Employee agrees that on or after the Separation Date she shall
execute an additional release in the form annexed hereto (the “Supplemental
Release”) covering the period from the date of Employee’s execution of this
Agreement through the Separation Date. Employee acknowledges and agrees that the
obligations to be performed by Albany under this agreement after the Separation
Date shall be contingent upon the execution of the Supplemental Release. Failure
to execute the Supplemental Release, however, will not affect the validity of
the release contained in paragraph 12 of this Agreement.

 

8.             Albany reserves the right to terminate Employee prior to the
Separation Date with or without Cause. Cause shall be deemed to exist if Albany
determines that Employee has:

 

(i) undertaken a position in competition with Albany; 

(ii) caused substantial harm to Albany with intent to do so or as a result of
gross negligence in the performance of her duties; 

(iii) wrongfully and substantially enriched herself at the expense of Albany;
or 

(iv) been convicted of felony.

 

9.             At the termination of Employee’s employment by Albany, either on
the Separation Agreement or earlier for any reason except Cause, and after the
irrevocability of this Agreement, Albany agrees to provide Employee the
following severance benefits. Employees acknowledges and agrees that these
severance benefits constitute adequate legal consideration for the promises and
representations made by her in this Agreement, including the covenants set forth
in paragraphs 12, 14, 15, and 16, and are in lieu of any benefits payable

 



Page 2 of 10



 

under any severance plan or agreement now in existence or adopted prior to the
Separation Date:

 

(a)           Albany will pay Employee her gross monthly salary in effect as of
the Separation Date, less applicable withholdings and deductions required by law
or otherwise agreed to by the parties, for a period of twenty-four (24) months
(the “Severance Period”). Payment will be made in regular monthly installments
by check, or direct deposit beginning on the first regular payday following the
Separation Date and irrevocability of this Agreement (and may contain a pro rata
payment to account for any prepaid, but unearned salary). In the event Employee
dies before the last payment is made hereunder, the balance of such payments
shall be paid to her spouse or, if she shall have no such spouse at that time,
to her estate.

(b)           Should Employee elect, pursuant to the protections afforded by the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), to continue group
health care coverage as is from time to time provided by or through the Company
to all similarly situated eligible employees, the Company shall pay the then
applicable COBRA contribution for each month of Employee’s eligibility through
the Severance Period, or until Employee terminates such coverage, whichever
shall occur first. Notwithstanding the foregoing, the parties acknowledge that
Employee’s COBRA election could result in the Employee’s irrevocable forfeiture
of any retiree health care benefits she might otherwise be entitled to receive
under the applicable Company-sponsored health care plan, and that it may be more
advantageous for Employee to elect retiree health care benefits under such plan
as of his termination date. This election must be made on or before the Last Day
of Work. In the event Employee elects retiree health care as of the termination
date, the Company shall pay Employee an additional monthly sum of $1,300 per
month for a period of 24 months. This payment will be paid directly to Employee
(subject to tax withholdings) as an additional severance payment.



(c)           Albany reserves the right to modify, supplement, amend or
eliminate the coverages described in clauses (b) above for all similarly
situated employees, including, without limitation, the eligibility requirements
and/or premiums, deductibles, co-payments or other charges relating thereto.



(d)           Employee shall remain eligible for a bonus relating to the
services she performed in 2017. Any bonus awarded shall be determined and paid
in accordance with Employee’s annual performance incentive plan for 2017.



(e)           To compensate Employee for the loss of any unvested phantom stock
units previously granted, Albany shall pay Employee an additional lump sum
payment equal to the unvested restricted stock units forfeited as a result of
her retirement. Such payment may be delayed until the first regularly-scheduled
payroll date following the sixth month anniversary of Employee’s Separation Date
if required by law. The amount of such payment shall be calculated in accordance
with formula applicable for calculating the payment of the restricted stock
units which vest as a result of his termination.



(f)            To assist Employee in obtaining employment, Albany shall make
available and bear the cost of outplacement services to be provided by an
outplacement firm chosen by Albany. Said services will be provided for a period
of up to twelve (12) months, or until Employee finds employment, whichever
occurs sooner and shall be made available immediately upon execution of this
Agreement.

 



Page 3 of 10



 

(g)           Effective on the Separation Date, Employee will no longer be an
employee of Albany, and will cease to accrue benefits under any pension, 401(k),
profit-sharing or other Albany employee welfare benefit plan.

 (h)          All unpaid severance or other benefits hereunder shall be
suspended if Employee remains employed, or is re-employed, by the Company in any
capacity during the Severance Period.

 

10.           Employee acknowledges and agrees that, except for this Agreement,
Employee would have no right to receive the benefits described in Paragraph 9.
Employee further acknowledges and agrees that in the event Employee voluntarily
terminates her employment with Albany prior to the Separation Date, or if Albany
terminates Employee’s employment for Cause, she shall then not be entitled to
any of the severance benefits described in Paragraphs 9 and.

 

11.           As used in this Agreement, the term “Albany” means, individually
and collectively, Albany International Corp., and each of their subsidiaries and
affiliates Albany, as well as their respective employee welfare benefit plans,
employee pension benefit plans, successors and assigns, as well as all present
and former shareholders, directors, officers, fiduciaries, agents,
representatives and employees of those companies and other entities.

12.          By signing this Agreement Employee immediately gives up and
releases Albany from, and respect to, any and all rights and claims that
Employee may have against Albany, whether or not Employee presently is aware of
such rights or claims. In addition, and without limiting the foregoing:

 

(a)           Employee on behalf of herself, her agents, spouse,
representatives, assignees, attorneys, heirs, executors and administrators,
fully releases Albany and Albany’s past and present successors, assigns,
parents, divisions, subsidiaries, affiliates, officers, directors, shareholders,
employees, agents and representatives from any and all liability, claims,
demands, actions, causes of action, suits, grievances, debts, sums of moneys,
controversies, agreements, promises, damages, back and front pay, costs,
expenses, attorneys fees, and remedies of any type, which Employee now has or
hereafter may have, by reason of any matter, cause, act or omission arising out
of or in connection with Employee’s employment or the termination of her
employment with Albany, including, without limiting the generality of the
foregoing, any claims, demands or actions arising under the Age Discrimination
in Employment Act of 1967, the Older Worker’s Benefit Protection Act, the
Employee Retirement Income Security Act of 1974, Title VII of the Civil Rights
Act of 1964, the Civil Rights act of 1991, the Civil Rights Act of 1866, the
Rehabilitation Act of 1973, the Americans with Disabilities Act of 1990, and any
other federal, state or local statute, ordinance or common law of any state
regarding employment, discrimination in employment, or the termination of
employment. Nothing herein, however, shall be deemed a waiver of any vested
rights or entitlements Employee may have under any retirement or other employee
benefit plans administered by Albany. Notwithstanding the foregoing, Employee is
not waiving any right that cannot, as a matter of law, be voluntarily waived,
including the right to file a claim, or participate in the adjudication of claim
of discrimination filed with any state or federal administrative agency, though
Employee

 



Page 4 of 10



 

expressly waives any right to recover any monetary damages as a result of any
claim being filed with any state or federal administrative agency, except to the
extent such waiver is improper or invalid, including as described in the
immediately following sentence. Notwithstanding anything herein or in any other
agreement with or policy (including without limitation any code of conduct or
employee manual) of the Company, nothing herein or therein is intended to or
shall: (i) prohibit Employee from making reports of possible violations of
federal law or regulation (even if Employee participated in such violations) to,
and cooperating with, any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002 or of any other
whistleblower protection provisions of state or federal law or regulation; (ii)
require notification to or prior approval by the Company of any such reporting
or cooperation; or (iii) result in a waiver or other limitation of Employee’s
rights and remedies as a whistleblower, including to a monetary award; provided,
however, that Employee is not authorized (and the above should not be read as
permitting Employee) to disclose communications with counsel that were made for
the purpose of receiving legal advice or that contain legal advice or that are
protected by the attorney work product or similar privilege. Furthermore,
Employee will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made (1) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, in each case, solely for the purpose of reporting
or investigating a suspected violation of law or (2) in a complaint or other
document filed in a lawsuit or proceeding, if such filings are made under seal. 



(b)           If Employee breaches any obligation under this Agreement,
including without limitation the obligations set forth in Paragraphs 14, 15, or
16, Employee agrees that Albany shall not be obligated to continue to make
payments under Paragraph 9, and to reimburse Albany for all payments made
pursuant to Paragraph 9.

 

13.          This Agreement does not constitute an admission by Albany of any
liability to Employee, and Employee understands and agrees that Albany denies
any such liability to Employee.

 

14.           Employee specifically agrees and promises that she will not
directly or indirectly disparage Albany, (as defined in Paragraph 11) or any of
Albany’s officers, directors, employees, attorneys or representatives, or any of
Albany’s products or services in any manner, at any time, to any person or
entity. “Disparage” is defined as, but not limited to, any utterance whatsoever
either verbal, in writing, by gesture or any behavior of any kind that might
tend to or actually harm or injure Albany, whether intended or not.

 

15.           Employee acknowledges that as a consequence of her employment by
Albany, proprietary and confidential information relating to the business of
Albany may be or have been disclosed to or developed or acquired by Employee
which is not generally known to the trade or the general public and which is of
considerable value to Albany. Such information includes, without limitation,
information about trade secrets, inventions, patents, licenses, research
projects, costs, profits, markets, sales, customer lists, computer programs,
records, and software; plans for future development, and any other information
not available to the trade or the general

 



Page 5 of 10



 

public, including information obtained from or developed in conjunction with a
third party that is subject to a confidentiality or similar agreement between
Albany and such third party. Employee acknowledges and agrees that her
relationship with Albany with respect to such information is and shall be
fiduciary in nature. During the remainder of, and after, her employment by
Albany, Employee shall not use such information for her own benefit, or for the
benefit of any other employer or for any other purpose whatsoever other than the
performance of her work for Albany, and Employee shall maintain all such
information in confidence and shall not disclose any thereof to any person other
than employees of Albany authorized to receive such information. This obligation
is in addition to any similar obligations of Employee pursuant to the other
agreements. Employee further agrees to return any property belonging to Albany
at the end of her employment.

 

16.           Employee further acknowledges and recognizes the highly
competitive nature of Albany’s business and accordingly agrees as follows:

 

A.            During the Severance Period, whether on Employee’s own behalf or
on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business, organization, entity or
enterprise whatsoever (“Person”), Employee shall not directly or indirectly: 

(i)     engage in any business which is in competition with the Company or any
of its subsidiaries or affiliates in the same geographical areas as the Company
or any of its subsidiaries or affiliates are engaged in their business (a
“Competitive Business”); 

(ii)    enter into the employ of, or render any services to, any Person in
respect of any Competitive Business; 

(iii)   acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; provided, however, that in no event shall ownership of less than 2%
of the outstanding capital stock of any corporation, in and of itself, be deemed
a violation of this covenant if such capital stock is listed on a national
securities exchange or regularly traded in an over-the-counter market; or 

(iv)   interfere with, or attempt to interfere with, any business relationships
(whether formed before or after the Separation Date) between the Company or any
of its subsidiaries or affiliates and their customers, clients, suppliers or
investors.

 

B.            During the Severance Period, whether on Employee’s own behalf or
on behalf of or in conjunction with any Person, Employee shall not directly or
indirectly: 

(i)     solicit or encourage any employee of the Company or any of its
subsidiaries or affiliates to leave the employment of the Company or any of its
subsidiaries or affiliates; or 

(ii)    hire any such employee who was employed by the Company or any of its
subsidiaries or affiliates as of the Separation Date or, if later, within the
six-month period prior to such date of hire.

 

For the purposes of this Paragraph, a Competitive Business is any Person which
designs, develops and/or manufactures advanced aerospace composite products
similar to those

 



Page 6 of 10



 

designed, developed and manufactured by Albany (the “Competitive Products”) for
sale in the same geographical areas in which Albany is engaged in its business,
or which seeks to sell such Competitive Products to Albany’s current or
prospective customers.

 

It is expressly understood and agreed by Employee that although Employee
considers the restrictions in this Paragraph 16 to be reasonable, if a final
determination is made by a court of competent jurisdiction or an arbitrator that
the time or territory or any other restriction contained in this Paragraph 16 is
an unenforceable restriction against Employee, the provisions of this Paragraph
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court or
arbitrator may determine or indicate to be enforceable. It is also expressly
agreed and acknowledged that Albany’s payment of the severance benefits under
this Agreement shall be sufficient consideration for the covenants in this
Paragraph. Thus, Employee acknowledges that if she breaches any obligation under
this Paragraph, Albany shall be relieved from making any further payments under
paragraph 10 hereof, and further agrees to reimburse Albany for all payments
previously made pursuant to paragraph 9.

 

17.           This Agreement supersedes all prior oral or written understandings
among the parties with respect to the subject matter herein and constitutes the
entire agreement between Albany and Employee relating to the subject matter
thereof, including, without limitation that certain Severance Agreement between
the parties dated January 1, 2016. Neither this Agreement nor any provision
thereof may be changed, waived, modified or amended orally, but only by a
written instrument signed by the party against whom the enforcement of such
change, waiver, modification or amendment is sought.

 

18.           Employee acknowledges that she has read this entire Agreement,
that she fully understands its meaning and effect, and that she has voluntarily
signed this Agreement.

 

19.           Employee understands that the release contained in paragraph 12
hereof is a general release, and represents that she has been advised to seek
counsel on the legal and practical effect of a general release, and recognizes
that she is executing and delivering this release, intending thereby to be
legally bound by the terms and provisions thereof, of her own free will, without
promises or threats or the exertion of duress. She also acknowledges that she
has had adequate time to review it, have it explained to her, and understands
its provisions.

 

20.           Employee and Albany intend for every provision of this Agreement
to be fully enforceable. But, if a court with jurisdiction over this Agreement
determines that all or part of any provision of this Agreement is unenforceable
for any reason, Albany and Employee intend for each remaining provision and part
to be fully enforceable as though the unenforceable provision or part had not
been included in this Agreement.

 

21.           The payments and the payment schedules set forth herein are
intended to be exempt from, or comply with, Section 409A of the Internal Revenue
Code (“Section 409A”).

 



Page 7 of 10



 

Accordingly, the Agreement shall be interpreted and performed so as to be exempt
from Section 409A, but if that is not possible, the Agreement shall be
interpreted and performed so as to comply with Section 409A. In the event any
payments or benefits are deemed by the IRS to be non-compliant, this Agreement,
at Employee’s option, shall be modified, to the extent practical, so as to make
it compliant by altering the payments or the timing of their receipt. The
methodology to effect or address any necessary modifications shall be subject to
reasonable and mutual agreement between the parties. It is the intent of the
parties that this Agreement provides payments and benefits that are either
exempt from the distribution requirements of Section 409A of Code, or satisfy
those requirements. Any distribution that is subject to the requirements of
Section 409A may only be made based on the Employee’s “separation from service”
(as that term is defined under the final regulations under Section 409A).
Notwithstanding anything to the contrary in this Agreement, in the event that
(i) a distribution of benefits is subject to Section 409A, (ii) at the time the
distribution would otherwise be made to the Employee, the Employee is a
“specified employee” (as that term is defined in the final regulations under
Section 409A), and (iii) the distribution would otherwise be made during the
6-month period commencing on the date of the Employee’s separation from service,
then such distribution will instead be paid to the Employee in a lump sum at the
end of the 6-month period. The foregoing delay in the distribution of benefits
shall be made in conformance with the final regulations under Section 409A.

 

22.           Employee shall forfeit any unpaid severance benefits due pursuant
to this Agreement and shall, upon demand, repay any severance benefits already
paid hereunder if, after the Separation Date:

 

(a) there is a significant restatement of the Company’s financial results,
caused or substantially caused by the fraud or intentional misconduct of the
Employee; 

(b) Employee breaches any provision of this Agreement, including, without
limitation, the covenants set for in paragraphs 12, 14, 15 and 16 or 

(c) the Company discovers conduct by Employee that would have permitted
termination for Cause, provided that such conduct occurred prior to the
Separation Date.

 

23.           Albany and Employee agree that a breach by Employee of the
provisions of this Agreement may cause irreparable harm to the Company which
will be difficult to quantify and for which money damages will not be adequate.
Accordingly, the Employee agrees that Albany shall have the right to obtain an
injunction against the Employee, without any requirement for posting any bond or
other security, enjoining any such breach or threatened breach in addition to
any other rights or remedies available to the Company on account of any breach
or threatened breach of this Agreement. Employee and Albany each further agree
that if an action is commenced by any party alleging breach of this Agreement,
the non-prevailing party shall be liable to the prevailing party for any and all
available legal and equitable relief, as well as reasonable attorneys’ fees and
costs associated with pursuing or defending such legal action.

 

24.           The terms of this agreement are binding upon and shall be for the
benefit of Employee and Albany, as well as their respective heirs, executors,
administrators, successors and assigns.

 



Page 8 of 10



 

25.           Notices or other deliveries required or permitted to be given or
made under this Agreement by Employee to Albany shall, except to the extent
otherwise required by law, be deemed given or made if delivered by hand or by
express mail or overnight courier service to Albany International Corp., 455
Patroon Creek Blvd. Suite 206, Albany, New York 12206, Attention: Joseph M.
Gaug.

 

26.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New Hampshire.

 

IN WITNESS WHEREOF, a duly authorized representative of Albany and Employee have
signed this Agreement to be effective as of the day and year first set forth
above.

 



  Albany International Corp.               By: /s/ Joseph M. Gaug   Date
 12/4/2017



 

THE UNDERSIGNED FURTHER STATES THAT she HAS CAREFULLY READ THE FOREGOING
AGREEMENT AND KNOWS THE CONTENTS THEREOF AND SIGNS THE SAME AS her OWN FREE ACT.
THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.





  /s/ Diane Loudon   Date  12/4/2017   Diane Loudon    

  

FOR COMPANY USE ONLY

 

The foregoing Mutual Separation Agreement and General Release, signed and dated
by Employee, was received by me on behalf of Albany Engineered Composites, Inc.
this 4th day of December, 2017. 

 



  /s/ Joseph M. Gaug     Joseph M. Gaug  

 



Page 9 of 10





 

SUPPLEMENTAL RELEASE

 

This supplemental release given to Albany International Corp. (“Albany”) by
Diane Loudon (“Employee”) is executed in consideration for the covenants made by
Albany in a Release and Separation Agreement dated as of November 29, 2017.

 

The Employee and her heirs, assigns, and agents release, waive, and discharge
Albany, its directors, officers, employees, subsidiaries, affiliates, and agents
from each and every claim, action or right of any sort, known or unknown,
arising on or before the date of this Supplemental Release.

 

(1) The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, religion, marital status, sexual
orientation, national origin, handicap or disability, age, veteran status,
special disabled veteran status, citizenship status; any other claim based on a
statutory prohibition; any claim arising out of or related to an express or
implied employment contract, any other contract affecting terms and conditions
of employment, or a covenant of good faith and fair dealing; all tort claims;
and all claims for attorney’s fees or expenses.

 

(2) The Employee represents that she understands the foregoing release, that
rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, are among the rights and claims against Albany she is releasing, and
that she understands that she is not releasing any rights or claims arising
after the date of this Supplemental Release.

 

EMPLOYEE

 



/s/ Diane Loudon   DATE:  12/4/2017

  

Diane Loudon

 



WITNESS:    

 



Page 10 of 10

